Citation Nr: 1409055	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-35 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder, to include on a secondary basis

3. Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1988.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2010 and August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The June 2010 rating decision denied service connection for a low back condition, and granted service connection for degenerative joint disease of the left knee and assigned a ten percent rating effective from November 16, 2009.  The August 2010 rating decision denied service connection for a right knee condition.  The Veteran perfected a timely appeal of these determinations.  (See Notice of Disagreement, dated February 2011 and March 2011; Statement of the Case, dated October 2012; Substantive Appeal, VA Form 9, dated December 2012).

The issues of service connection for a low back disorder and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's DJD of the left knee is characterized by x-ray findings of degenerative changes of the left knee joint, and is manifested as flexion limited to 90 degrees, at worst, and extension that was consistently to zero degree as well as objective findings of pain, tenderness, stiffness, crepitus, weakness and decreased endurance; dislocated semilunar cartilage, recurrent subluxation, lateral instability, ankylosis, impairment of the tibia or fibula or additional limitation of motion on repetitive testing is not demonstrated by the medical evidence of record.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for DJD of the left knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of an increased disability rating for a left knee disability arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for the claim of an initial disability rating in excess of 10 percent for DJD of the right knee.

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with a VA examination in May 2010.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Initial Rating for Degenerative Joint Disease of the Left Knee

I.  Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  As is the case with the Veteran's service-connected DJD of the left knee, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran is currently in receipt of a 10 percent disability rating, effective from November 16, 2009, for his service-connected DJD of the left knee, in accordance with the criteria set forth in 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5003.

Under DC 5003, degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.

Read together, DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or a minor joint group caused by degenerative arthritis, where the arthritis is established by x-ray, to be limited motion and entitled to a minimum 10-percent rating under DC 5003, even though there is no actual limitation of motion (i.e., even though a range of motion may be possible beyond the point when pain sets in).  Hicks v. Brown, 8 Vet. App. 417, 420-21 (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (original emphasis).

Under DC 5260, flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a .

Under DC 5261, extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a .

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 .

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a . 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain. See VAOPGCPREC 9-98.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records and VA examination report.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for increased disability ratings for his DJD of the left knee.

II.  Factual Background

X-ray findings from November 2009 revealed minimal degenerative changes of the left knee.  VA treatment records from February 2010 show that the Veteran complained of knee pain, an antalgic gait, and difficulty getting up and down.  The range of motion was from 0 degree extension to 90 degrees flexion with discomfort present at end ranges.

X-ray findings from the May 2010 VA examination report of the Veteran's left knee showed minimal degenerative changes at the patellofemoral joint with no intra-articular calcific densities noted.  The Veteran related complaints of constant, dull pain, which he rated 5 out of 10 on pain scale of 1 to 10.  He also reported popping and cracking with movement, and episodes of locking several times per year.  The physical examination of the left knee showed crepitus and tenderness, as well as subpatellar tenderness.  The examiner observed stiffness, weakness and swelling.  The Veteran demonstrated a full range of motion on extension and flexion, and no grinding, subluxation or instability was noted.  The Veteran showed no additional limitation following repetitive use or during flare-ups.  The Veteran was limited to standing for 15 minutes and walking 100 yards.  The diagnosis was of mild DJD.

The Veteran was afforded another VA examination of the left knee in August 2010.  The Veteran complained of constant pain, which he described as achy in nature and rated between a 5 and 8 out of 10.  The Veteran reported that he experienced flare ups where his pain level was at 8 and that his flare ups were brought on by increased activity and cold or wet weather.  He related that his flare-ups occurred 3 to 4 times a week and lasted all day.  He reported limitations when standing for 15 minutes and walking 300 yards, and that he almost always uses a cane.  The physical examination revealed no gross deformity or joint effusion.  The examiner observed no instability, subluxation, or locking, but observed that the Veteran showed pain, crepitus, tenderness, weakness, decreased endurance and guarding of movement.  The range of motion (ROM) for the left knee was normal (from 0 degree extension to 140 flexion) with objective evidence of pain with motion.  Following repetitive ROM testing, the examiner observed no additional limitation in range of motion.  X-ray findings revealed a normal appearance of patellofemoral joint and of the femoral tibial joint.  There was considerable bony hypertrophy of the anterior cortex of the tibial tubercle on the lateral view, which may represent residues of old Osgood-Schlatter's disease.  The diagnoses were of Osgood-Schlatter's disease and DJD disease.

VA treatment records from October 2010 indicated a diagnosis of bilateral chronic chondromalacia of patella.  It was noted that the Veteran was able to walk on average of 400 yards round trip with use of his cane, which he attempted to do twice a day and sometimes 3 times daily.  




III.  Analysis

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service connected DJD of the left knee.  Specifically, he maintains that his medical records demonstrate lateral instability of the left knee, which he argues should be rated separately from the degenerative joint disease of the left knee. See February 2011 Notice of Disagreement.

As evidenced by the record, the Veteran has not demonstrated motion of the left knee limited to less than 140 degrees extension and 90 degrees flexion.  However, to receive a 20 percent rating, the Veteran's flexion must be limited to 30 degrees, by pain or otherwise.  The record evidence shows that his motion has not been shown to be so limited.  See VA Outpatient Treatment Records, dated February 2010; VA Examination Reports, dated May 2010 and August 2010.  Similarly, under Diagnostic Code 5261, limitation of extension to 15 degrees is required for a 20 percent rating.  However, the record evidence establishes that the Veteran's extension of the left knee shows no limitations, due to pain or otherwise, and shows flexion limited to, at worst, 90 degrees due to pain.  Hence, the Veteran's ranges of motion for flexion and extension of the left knee would be considered noncompensable under the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a , DC 5260, 5261.

The Board has considered whether there is additional functional loss due to fatigability, incoordination, pain on movement, deformity, or atrophy of disuse, and notes that, throughout the appeal, the Veteran has reported having left knee problems effecting his ability to stand for prolonged periods, walk distances, squat, lift heavy object from ground level, or get up and down.  In this regard, the Board acknowledges the Veteran's subjective complaints and observes that he experiences symptoms of recurrent pain, tenderness, swelling, crepitus, stiffness, weakness, decreased endurance and guarding of movement as a result of his left knee disability.  However, the severity of this disability is contemplated in the current 10 percent disability rating.  However, when considering functional impairment due the combined effect of these symptoms, the Veteran objectively demonstrated flexion of the left knee limited to, at worst, 90 degrees in February 2010, and demonstrated a normal range of left knee flexion to 140 degrees in May and August of 2010, with objective evidence of pain following repetitive motion but showed no additional limitations after three repetitions.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).

Accordingly, the Board finds that the current 10 percent rating for the Veteran's left knee disability is based on a finding of limitation of left knee motion, which is objectively confirmed by findings of pain, swelling, tenderness, stiffness, crepitus, weakness, decreased endurance and guarding of movement.  See 38 C.F.R. §§ 4.71a, 4.59, DC 5003.  As such, the effect of such symptoms, including pain, experienced on motion and functional use the left knee has been considered in assigning the 10 percent rating, and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  Furthermore, while range of motion studies discussed above would result in noncompensable evaluations under the limitation of motion codes (i.e. DCs 5260 and 5261), the motion of flexion of the left knee is nevertheless limited, and there was evidence of degenerative disease on X-ray.  Hence, a 10 percent rating is to be assigned for the left knee.  See 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010 (2001).

A separate rating may be assigned for instability of the knee.  However, the medical evidence demonstrates no objective finding of lateral instability of the left knee, as shown on examinations in May 2010 and August 2010.  The record also reveals no confirming evidence of recurrent patellar subluxation.  As such, a separate rating under DC 5257 is not warranted.

In the same way, the record evidence fails to demonstrate a finding of ankylosis (DC 5256), dislocation or removal of the semilunar cartilage (DC 5258, 5259), or nonunion or malunion (DC 5262) of the left knee.  Specifically, VA treatment records and examination reports dated between February 2010 and October 2010 reveal x-ray evidence showing normal appearances of the petellofemoral and femoral tibial joints.  Also, these same treatment records and examinations reports show that the Veteran was able to demonstrate both flexion and extension of the left knee, indicating no evidence of ankylosis.  Hence, an initial evaluation in excess 10 percent is not warranted for the service-connected DJD of the left knee.

Extraschedular Consideration

The schedule of ratings represents, as far as is practicable, the average impairment of earning capacity.  The ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected DJD of the left knee manifests symptoms of pain, tenderness, stiffness, crepitus, weakness, decreased endurance and limitation of motion.  However, these symptoms are not shown to cause any impairment that is not already contemplated by the schedular rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-63.  For this reason, referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to an initial rating in excess of 10 percent for DJD of the left knee is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

Service Connection for a Low Back Disorder

The Veteran was afforded a VA examination in May 2010 to determine the etiology of any current lower back disorder.  However, for the reasons expressed below, the Board finds that the opinion is incomplete for the purpose of deciding this claim.  A remand is required in order to obtain an addendum opinion.

X-ray findings during the May 2010 VA examination showed disc space narrowing and joint changes.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The May 2010 examiner opined that the Veteran's lumbar spine condition is not caused by a result of treatment for low back pain while in service.  For rationale, the examiner stated that "review of the c-file shows one complaint of low back pain while in service on 1/17/1982...There is also no chronicity of pain or treatment for low back available in the c-file after discharge from the military." 

A review of the service treatment records indicate the Veteran was treated for back pain multiple times in service.  On December 2, 1982, the Veteran was treated for low back pain present for 4 days.  Tenderness was noted in the palpation of the low back.

On June 12, 1984, the Veteran was treated for upper right shoulder and low back pain present for 3 days after working on a transmission on a vehicle.  The Veteran reported a sharp pain in his shoulder and his mid-back.  The examiner observed the right shoulder to be swelling and tender to touch down to the lower portion of caucale and to the right side of the spine.  The assessment was of an injury to the right side of the back and right shoulder.

On January 17, 1985, the Veteran was seen for complaints of low back pain present at least once a month for the past two years.  The Veteran reported having chronic mild pain which increased with heavy work and exercise.  The pain was first noticed in the low back and radiated into the buttocks.  The examiner observed a full ROM with mild pain upon all movements.  Palpable tenderness was noted.  An x-ray was performed, which revealed no significant abnormalities.

The Veteran subsequently received at least 6 physical therapy sessions in January and February of 1985 for his low back pain.  During the February 13, 1985, session the Veteran reported low back pain with prolonged exercise or poor posture.  During the February 25, 1985, session the Veteran reported he noticed marked decrease in pain over the weekend; and during the February 27, 1985, session the Veteran reported minimal pain with pain on lifting weights.

Thus, a remand is necessary to obtain a VA medical (etiology) opinion based on all service treatment records for low back pain. 

Further, during the May 2010 VA spine examination the Veteran reported that he was seen after discharge for back pain in 2001 while living in Winston Salem and then in 2004 at the VA Medical Center in Salisbury.  These records are not part of the claims file.  Therefore, on remand, the RO should attempt to obtain and associate with the claims file all outstanding VA and private treatment records, specifically including those referenced in the May 2010 VA examination report.

Service Connection for a Right Knee Disorder

The Veteran contends that the in-service diagnosis of iliotibial band friction syndrome is related to his current right knee condition.  See February 2011 Notice of Disagreement for right and left knee.

The August 2010 VA report and the VA treatment records from October 2010 indicate that the Veteran related a history of having injured his (right) knee in a skiing accident while training in 1982 or 1983.  A VA treatment entry on January 22, 2010, indicates that the Veteran reported that he was a former paratrooper.

Service treatment records from April 4, 1985, indicate treatment for a sore right knee, noting pain that started during a 12 mile road march.  The assessment was of an iliotibial "band" friction syndrome.  The treatment recommended was running at own pace for 7 days, heat and Motrin.  The Veteran was treated again on April 19, 1985, for right knee pain that lasted 3 weeks.  No swelling or discoloration was noted.  Tenderness on lateral patella retinaculum and iliotibial band was observed and ROM was intact.  The assessment was of an iliotibial band friction syndrome.

During the August 2010 VA examination the Veteran was diagnosed with bilateral Osgood-Schlatter's disease.  The VA examiner stated "the Veteran's left [sic] knee condition is not caused by or a result of his service connected left knee condition."  (The Board notes the first reference of left knee appears to be a typographical error.)  For rationale, the examiner states "the Veteran's x-rays and MRI of the right knee are normal.  I have reviewed the c-file and there were some complaints of right knee pain noted but they appeared to be self-limiting in nature."  The VA examiner offered no opinion or rationale for neither primary service connection nor secondary service connection based on aggravation by the service connected left knee condition.  Thus the opinion is incomplete for deciding the right knee claim.

A diagnosis of chronic chondromalica patella (bilateral) was indicated in an October VA treatment record.

Therefore, on remand, the VA examiner must address whether any currently diagnosed right knee condition had its onset in service, was caused by any incident of service, or was caused or aggravated by the service-connected DJD of left knee.




Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA treatment records, to include from the VA in Salisbury from 2004. 

2. Ask the Veteran to identify the full name and address of all providers of medical treatment who evaluated the Veteran's low back condition in Winston Salem in 2001. Once the requested information and authorization has been obtained, attempt to obtain all such identified records for inclusion in the Veteran's claims file.  All attempts to obtain those records should be documented in the claims file.  If the VA is unsuccessful in obtaining any identified records, the Veteran and his representative should be so notified in accordance with 38 C.F.R. § 3.159(e).

3. After any additional records are associated with the claims file, if available, obtain an addendum opinion regarding the etiology of the Veteran's right knee condition by an appropriate VA examiner (preferably the VA examiner who conducted the August 2010 VA examination, if available).  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If the examiner finds that an examination is required, one must be provided.

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, as to the following questions:  (1) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee condition that the Veteran now has, had it onset in service, or was caused by any incident or injury in service, based on the service treatment records showing right knee treatment, including that the Veteran's treatment for complaints of pain and tenderness, and the in-service diagnosis of ilio-tibial band friction syndrome?  (2) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee condition that the Veteran now has, was caused by the service-connected DJD of the left knee?  (3) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee condition that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected DJD of the left knee? 

A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

4. Following completion of the above, the Veteran's claims file should be provided to an appropriate VA examiner (preferably the VA examiner who conducted the May 2010 VA spine, if available) for an addendum opinion.  The appropriate reviewer or examiner must state in his or her report that the Veteran's claims file was reviewed.  

The examiner is requested in particular to review the service treatment records pertaining to the in-service complaints of recurrent low back pain as noted above in this remand.  Thereafter, the examiner should provide an (addendum) opinion addressing the following question: 

It is at least as likely as not (a 50 percent probability or greater) that any diagnosed low back condition that the Veteran now has, has its onset in service or is otherwise related service?

A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

5. After ensuring that the above development is fully undertaken, the RO/AMC should readjudicate the Veteran's claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


